          Case 1:18-cr-00252-NONE-SKO Document 195 Filed 05/26/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00252-NONE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   BRITTANY MARTINEZ,                                  DATE: June 12, 2020
                                                         TIME: 8:30 a.m.
15                                Defendants.            COURT: Hon. Dale A. Drozd
16

17          This case is set for Sentencing on June 12, 2020. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California “until further notice”

19 unless an exception is made by the Court, and allows district judges to continue all criminal matters on a

20 case by case basis. This and previous General Orders were entered to address public health concerns
21 related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00252-NONE-SKO Document 195 Filed 05/26/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the sentencing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                     STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00252-NONE-SKO Document 195 Filed 05/26/20 Page 3 of 4


 1           1.     By previous order, this matter was set for sentencing on June 12, 2020.

 2           2.     By this stipulation, defendant now moves to continue the sentencing until September 18,

 3 2020, and to exclude time between June 12, 2020, and September 18, 2020, under Local Code T4.

 4           3.     The parties agree and stipulate, and request that the Court find the following:

 5                  a)       The government does not object to the continuance.

 6                  b)       In addition to the public health concerns cited by General Order 611 and

 7           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 8           this case because:

 9                       •   The defendant does not consent to proceed using videoconferencing (or telephone

10                           conferencing if videoconferencing is not reasonably available) pursuant to

11                           General Order 614.

12                  c)       Based on the above-stated findings, the ends of justice served by continuing the

13           case as requested outweigh the interest of the public and the defendant in a trial within the

14           original date prescribed by the Speedy Trial Act.

15                  d)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16           et seq., within which trial must commence, the time period of June 12, 2020 to September 18,

17           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19           of the Court’s finding that the ends of justice served by taking such action outweigh the best

20           interest of the public and the defendant in a speedy trial.

21 \\

22

23 \\

24

25 \\

26
27 \\

28

        STIPULATION REGARDING EXCLUDABLE TIME              3
30      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:18-cr-00252-NONE-SKO Document 195 Filed 05/26/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: May 22, 2020                                     MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ STEPHANIE M. STOKMAN
 8                                                           STEPHANIE M. STOKMAN
                                                             Assistant United States Attorney
 9
10   Dated: May 22, 2020                                     /s/ ANTHONY CAPOZZI
                                                             ANTHONY CAPOZZI
11
                                                             Counsel for Defendant
12                                                           BRITTANY MARTINEZ

13

14                                         FINDINGS AND ORDER

15 IT IS SO ORDERED.

16      Dated:    May 26, 2020
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
